Hill, C. J.
1. The court should instruct the jury as to all the methods by which a witness may be impeached, so far as such instructions are authorized by the evidence; but failure to do so will not require the granting of a new trial, where no written request was made to charge the jury as to the mode of impeachment omitted from the instructions *834on that subject. Millen & Southwestern R. Co. v. Allen, 130 Ga. 656 (5), (61 S. E. 541).
Accusation of unlawful sale of liquor, from city court of Swainsboro — Judge Mitchell. June 8, 1908.
Submitted October 5,
Decided October 12, 1908.
Williams & Bradley, for plaintiff in error.
Henry B. Daniel, solicitor, contra.
'2. Although the violation of the penal statute was not flagrant, and the accusation not strongly supported by the evidence, there being some evidence in support of the verdict, this court can not Interfere.

Judgment affirmed.